OPINION ON REHEARING.
The opinion of the court was delivered by
Mason, J.:
Upon the decision of this case the defendant in error filed a motion for a rehearing, urging among other matters that the opinion showed that the court was mistaken regarding a part of the evidence. A reexamination of the record proved that this contention was correct, and for this reason, and also to give opportunity for the full presentation of a new question that was suggested, a rehearing was granted.
In the statement of facts incorporated in the opinion it'was said in effect that the value of the cattle which the packing company had purchased from the mortgagors and for which the mortgagee had not been paid amounted, according to the only evidence on the subject, to $2073.14. The written contract sued upon recited that the packing company had bought a part of the mortgaged cattle, and the jury found specially that it had paid the mortgagors in full therefor, but that the mortgagors had not turned all the proceeds over to the mortgagee. It therefore sufficiently appeared that *339at the time the contract of guaranty was executed the plaintiff presumptively had a valid claim against the defendant for some amount in this connection. But the court was in error in believing that this amount could be definitely ascertained from the evidence and that it was practically conceded to be substantially $2000 or any other considerable sum. From the record it cannot be determined readily, if at all, how the parties would have stood upon an accounting at the time the contract was made, and such determination is not necessary to a decision of the case. The third paragraph of the syllabus and the corresponding part of the opinion were based on the misapprehension of fact noted, and are therefore now withdrawn.
The new contention referred to is that the plaintiff should not be allowed to recover on the contract, even conceding that it was not rescinded, because the consideration had failed. Such an issue was presented in the last paragraph qf the answer, which set out that , the consideration of the contract moving to the defend-, ant was that the plaintiff was tb turn over to it the control of 198 head of cattle and a certain quantity of feed; that in fact only 149 head of cattle and a small quantity of feed were turned over; that the value of the property not delivered was greater than the amount of the plaintiff’s claim; and that therefore there was such a failure of consideration as to wipe out the demand entirely. The jury found that the plaintiff represented to the defendant that the mortgagors had 198 head of cattle subject to the mortgage, and that there was 12,500 bushels of corn on hand to be used in feeding them, whereas in fact the mortgagors had but 149 head of cattle subject to the mortgage, and there was on hand to be used in feeding them but 100 bushels, of corn; that the value of the missing cattle was $1400 and of the missing corn $3720.; and that the defendant was induced to enter into the contract by these false representations. The defendant now argues that 'these findings support the plea of *340failure of consideration and require the judgment that was rendered.
The fallacy of this argument lies in the assumption that the allegation of the answer that the plaintiff undertook to turn over certain property to the defendant is sustained by the evidence and findings. The contract, being in writing, speaks for itself as to what was undertaken by the plaintiff. It discloses, not an engagement to deliver any property whatever, but merely a promise to forbear for a stated time to interfere with the mortgaged, property and so to give the defendant a chance to make it yield the largest possible returns. Even if it was competent to prove a different agreement, there was no successful attempt to do so. We discover in the record no evidence that the plaintiff agreed to deliver any property to the defendant, and certainly there is no finding to that effect. The special findings therefore do not assert that the defense of failure of consideration was established. The general verdict does not have that effect, because, although the defendant requested an instruction permitting the jury to find for it on the theory that the consideration of the contract had failed in whole or in part, the request was refused. The verdict of course covers no issue other than that submitted, which was whether there had been an effectual rescission of the contract. The judgment rendered is founded on a resolution of that issue in favor of the defendant.
This court remains of the opinion that by its delay to give notice to the plaintiff the defendant was estopped to claim a rescission, and the order of reversal will therefore be adhered to. Whether in any future trial the question of failure of consideration or of the recoupment of damages occasioned by reliance upon fraudulent representations may be investigated is not .a matter for present determination.
All the Justices concurring.